Citation Nr: 0734501	
Decision Date: 11/02/07    Archive Date: 11/19/07

DOCKET NO.  04-20 929	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) 
in San Juan, the Commonwealth of Puerto Rico


THE ISSUE

Whether the appellant had permanent incapacity for self 
support prior to his 18th birthday in January 1970.


REPRESENTATION

Appellant represented by:	Puerto Rico Public Advocate 
for Veterans Affairs


ATTORNEY FOR THE BOARD

Matthew W. Blackwelder, Associate Counsel


INTRODUCTION

The veteran had active military service from July 1918 to 
January 1919.  The veteran died in November 1957 and the 
appellant is his son.

This appeal comes to the Board of s' Appeals (Board) from an 
October 2002 rating decision.


FINDINGS OF FACT

1.  The appellant turned 18 in January 1970.

2.  The appellant was married at age 27.

3.  The appellant was declared to be disabled in 1997 by the 
Social Security Administration after working since 1977. 

4.  The appellant has not been shown to have been permanently 
incapable of self-support by reason of a mental or physical 
condition prior to attaining the age of eighteen.


CONCLUSION OF LAW

The criteria to characterize the appellant as being 
permanently incapable of self support prior to turning 18 
years of age have not been met.  38 U.S.C.A. § 101(4)(A) 
(West 2002); 38 C.F.R. § 3.356 (2007).



REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Helpless Child Determination

The term "child" for purposes of Title 38 of the United 
States Code is specifically defined.  For purposes of 
determining eligibility as a claimant under Title 38, a child 
must be unmarried and must be either under the age of 18, 
have become permanently incapable of self-support before the 
age of 18, or be between the ages of 18 and 23 and pursuing a 
course of instruction at an approved educational institution. 
38 U.S.C.A. § 101(4)(A)(ii) (West 2002); 38 C.F.R. §§ 
3.57(a)(1), 3.356.

To establish entitlement to the benefit sought on the basis 
of being a helpless child, various factors under 38 C.F.R. 
§3.356 are for consideration. Principal factors for 
consideration are:

(1)	 The fact that a claimant is earning his or her own 
support is prima facie evidence that he or she is not 
incapable of self-support.  Incapacity for self-support will 
not be considered to exist when the child by his or her own 
efforts is provided with sufficient income for his or her 
reasonable support.

(2)	 A child shown by proper evidence to have been 
permanently incapable of self-support prior to the date of 
attaining the age of 18 years, may be so held at a later date 
even though there may have been a short intervening period or 
periods when his or her condition was such that he or she was 
employed, provided the cause of incapacity is the same as 
that upon which the original determination was made and there 
were no intervening diseases or injuries that could be 
considered as major factors.  Employment which was only 
casual, intermittent, tryout, unsuccessful, or terminated 
after a short period by reason of disability, should not be 
considered as rebutting permanent incapability of self-
support otherwise established.

(3) 	It should be borne in mind that employment of a child 
prior or subsequent to the delimiting age may or may not be a 
normal situation, depending on the educational progress of 
the child, the economic situation of the family, indulgent 
attitude of parents, and the like.  In those cases where the 
extent and nature of disability raises some doubt as to 
whether they would render the average person incapable of 
self-support, factors other than employment are for 
consideration. In such cases there should be considered 
whether the daily activities of the child in the home and 
community are equivalent to the activities of employment of 
any nature within the physical or mental capacity of the 
child which would provide sufficient income for reasonable 
support.  Lack of employment of the child either prior to the 
delimiting age or thereafter should not be considered as a 
major factor in the determination to be made, unless it is 
shown that it was due to physical or mental defect and not to 
mere disinclination to work or indulgence of relatives or 
friends.

(4)	 The capacity of a child for self-support is not 
determinable upon employment afforded solely upon sympathetic 
or charitable considerations and which involved no actual or 
substantial rendition of services. 

38 C.F.R. § 3.356.

The United States Court of s Appeals (Court) has held that in 
cases such as this, the "focus of analysis must be on the 
claimant's condition at the time of his or her 18th 
birthday." Dobson v. Brown, 4 Vet. App. 443, 445 (1993).  In 
other words, for purposes of initially establishing helpless 
child status, the claimant's condition subsequent to his or 
her eighteenth birthday is not for consideration.  However, 
if a finding is made that a claimant was permanently 
incapable of self-support as of his or her eighteenth 
birthday, then evidence of the claimant's subsequent 
condition becomes relevant for the second step of the 
analysis, that is, whether there is improvement sufficient to 
render the claimant capable of self-support.  Id.  If the 
claimant is shown to be capable of self-support at eighteen, 
VA is required to proceed no further.  Id.

The appellant filed a claim in July 2002 seeking status as a 
"helpless child" when he turned 18.  He indicated that his 
benefits had been terminated when he reached 18.  The  
submitted a number of private treatment records along with 
his claim; however, the treatment records only address 
treatment of the appellant since 1980, and the records fail 
to address the appellant's condition when he turned 18.

The appellant indicated in 2003 that he was 51 years old and 
had left hemiparesis due to brain damage during birth 
(cerebral palsy).  The  also indicated that he currently had 
generalized degenerative joint disease (DJD), and coronary 
artery disease (CAD), among other conditions.  Additionally, 
Dr. Nunez indicated that the  was receiving medication to 
treat schizophrenia.  In June 2004, Dr. Nunez indicated that 
the appellant was totally and permanently disabled.

In a statement that was received in February 2005, the 
appellant conceded that he had been married since he was 27; 
and stated that he hoped to be declared incompetent from the 
time he turned 18 until the time he was married at 27.

On a 1998 application for Social Security, the appellant 
indicated that he lived with his wife and daughter.  It was 
noted that the appellant had worked as a custodian in a 
synagogue for three years and had worked in agriculture.  
Another SSA form revealed that the appellant reported working 
as a laborer from 1977 to 1997.  The appellant was assessed 
with a depressive disorder with psychotic traits and was 
found to be unable to manage his affairs.  In the February 
2005 statement, the appellant indicated that he had sold 
lottery tickets for two years, starting at age 27.

While the appellant has been awarded disability benefits by 
SSA, SSA determined that the appellant was not disabled until 
January 1997 when he was 45 years old.

As such, the evidence shows that the appellant has been 
married since 27, which is taken as evidence that he is not a 
helpless child.  Additionally, SSA found the appellant to be 
unemployable only as of 1997 after he had worked for 20 
years.  In fact, a neurologic evaluation from November 1998 
indicated that the appellant was in his usual state of health 
until about a year previously, when he developed neck pain.

While the appellant still seeks a determination that he was 
helpless between turning 18 and getting married, the 
appellant has presented no evidence to support this 
contention.  The appellant has submitted considerable medical 
evidence, but the earliest medical records show treatment of 
the appellant a decade after he turned 18.

While the appellant believes that he was a helpless child at 
the time he was 18, he has shown that he is not credible to 
provide testimony on such a manner.  The appellant initially 
applied for helpless child benefits in 2002, alleging that he 
continued to be a helpless child, and only after it was 
explained to him that he did not qualify for helpless child 
status, did the appellant attempt to change his helpless 
child claim to the time period between turning 18 and getting 
married.  Additionally, the fact that the  worked for many 
years and was not declared disabled by SSA for more than 25 
years after turning 18 argues against the appellant's 
contention that he was helpless until 27.  Therefore, the 
appellant's contention that he was helpless at 18 is not 
found to be credible.

After a full review of the record, including the contentions 
and statements of the appellant, the Board concludes that the 
claim must be denied. Although there is competent medical 
evidence of record that the appellant is currently unable to 
work, the evidence fails to establish that that he was 
incapable of self-support at the date of attaining the age of 
18 years.  While the appellant never completed high school, 
he did work for many years, and SSA records indicate that he 
first became unable to work in 1997.  The regulations outline 
the criteria for determining if a child is permanently 
incapable of self- support at 38 C.F.R. § 3.356(b).  In this 
instance, although the evidence suggests that the appellant 
is not now employed, there is no competent medical evidence 
to suggest that he was incapable of self-support at the date 
of attaining the age of 18 as a result of his current 
disabilities.

As such, the appellant fails to meet the criteria to be 
characterized as a helpless child, incapable of self support 
prior to age 18, and his claim is therefore denied.

II. Duties to Notify and Assist

As provided for by the s Claims Assistance Act of 2000 
(VCAA), the United States Department of s Affairs (VA) has a 
duty to notify and assist claimants in substantiating a claim 
for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 
5107, 5126 (West 2002 & Supp. 2007); 38 C.F.R. §§ 3.102, 
3.156(a), 3.159 and 3.326(a) (2007).  

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his or her representative, if any, of any 
information, and any medical or lay evidence, that is 
necessary to substantiate the claim.  38 U.S.C.A. § 5103(a); 
38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 Vet. App. 
183 (2002).  Proper notice from VA must inform the claimant 
of any information and evidence not of record (1) that is 
necessary to substantiate the claim; (2) that VA will seek to 
provide; (3) that the claimant is expected to provide; and 
(4) must ask the claimant to provide any evidence in her or 
his possession that pertains to the claim in accordance with 
38 C.F.R. § 3.159(b)(1).  This notice must be provided prior 
to an initial unfavorable decision on a claim by the agency 
of original jurisdiction (AOJ).  Mayfield v. Nicholson, 444 
F.3d 1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. 
App. 112 (2004).

In the present case, required notice was provided by a letter 
dated in June 2003, which informed the appellant of the first 
three elements required by the Pelegrini II Court as stated 
above.  While the appellant was not specifically told to 
provide all the evidence in his possession, the appellant was 
told that additional evidence was needed, and he has 
submitted numerous private treatment records.  As such, it is 
apparent that the appellant had actual knowledge of the need 
to submit all of the evidence in his possession.
 
The Board finds that any defect concerning the timing of the 
notice requirement was harmless error.  Although the notice 
provided to the appellant was not given prior to the first 
adjudication of the claim, the appellant has been provided 
with every opportunity to submit evidence and argument in 
support of his claim and ample time to respond to VA notices.  
See Mayfield v. Nicholson, 19 Vet. App. 103 (2005), rev'd on 
other grounds, 444 F.3d 1328 (Fed. Cir. 2006).  

Numerous private treatment records have been obtained; as 
have the appellant's SSA records.  Additionally, the 
appellant was offered the opportunity to testify at a hearing 
before the Board, but he canceled his hearing.
 
VA has satisfied its duties to notify and assist, and 
additional development efforts would serve no useful purpose.  
See Soyini v. Derwinski, 1 Vet. App. 540, 546 (1991); 
Sabonis v. Brown, 6 Vet. App. 426, 430 (1994).  In light of 
the denial of the appellant's claim, no disability rating or 
effective date will be assigned, so there can be no 
possibility of any prejudice to the  under the holding in 
Dingess v. Nicholson, 19 Vet. App. 473 (2006).  Because VA's 
duties to notify and assist have been met, there is no 
prejudice to the appellant in adjudicating this appeal.

ORDER

Entitlement to recognition of the appellant as being 
permanently incapable of self support prior to turning 18 is 
denied.

____________________________________________
MICHAEL E. KILCOYNE
Veterans Law Judge, Board of s' Appeals


 Department of s Affairs


